Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 22 April 2021, with respect to the specification objection and rejection of claims 1-11 have been fully considered and are persuasive. The specification objection and the rejection of claims 1-11 has been withdrawn.

Allowable Subject Matter
Claims 1 - 11 are allowed and the following is a statement of reasons for the indication of allowable subject matter.

In the context of controlling a mobile robot (vehicle) which changes moving velocity and traveling direction based on object detection, the prior art of record fail to teach, in combination with other limitations, (a) calculate an angle indicating an inclination of a first travel direction with respect to the traveling path from a variation amount of the distance detected by the detection sensor in the predetermined cycle and a traveled distance in the predetermined cycle, wherein the first travel direction is a current travel direction of the mobile robot, (b) calculate a second traveling direction from which the first travel direction 1s changed to keep the mobile robot at a constant distance with respect to a boundary of the traveling path based on the distance to the detection object and the direction of the detection object corrected by the angle, and (c) control the driving unit to turn the mobile robot to the second direction.

Furthermore, the art of record fail to teach acquiring a distance between a detection object detected by the detection unit and the traveling path, and calculates the traveling direction based on an angle obtained from arcsin(X/Z) when the acquired distance is set to X and the distance to the detected detection object is set to Z.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONEL BEAULIEU/         Primary Examiner, Art Unit 3668